           Case 1:16-cv-01289-DAD-SAB Document 54 Filed 05/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     MICHAEL JACQUES,                                    Case No. 1:16-cv-01289-DAD-SAB (PC)
11
                    Plaintiff,                           ORDER RE NOTICE REGARDING PLRA
12                                                       DEDUCTIONS
             v.
13                                                       (ECF No. 53)
     J. LOPEZ, JR., et al.,
14
                    Defendants.
15

16

17

18          Plaintiff Michael Jacques, a state prisoner proceeding pro se, filed this civil rights action

19 pursuant to 42 U.S.C. § 1983 on August 31, 2016. On September 8, 2016, Plaintiff’s motion to
20 proceed in forma pauperis was granted. Since Plaintiff was incarcerated when this matter was

21 filed he must pay the statutory filing fee of $350.00 for this action. 28 U.S.C. § 1915(b)(1).

22 Plaintiff is obligated to make monthly payments in the amount of twenty percent of the

23 proceeding month’s income credited to his trust account.             The California Department of

24 Corrections and Rehabilitation is required to send to the Clerk of the Court payments from

25 Plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing

26 fee is paid in full. 28 U.S.C. § 1915(b)(2).
27          On May 28, 2020, Plaintiff filed a notice that the $350.00 filing fee has been paid in full

28 but he has continued to be charged for the filing fee. According to Plaintiff, his mother paid


                                                     1
            Case 1:16-cv-01289-DAD-SAB Document 54 Filed 05/29/20 Page 2 of 2


 1 $320.00 by a bank cashier’s check in May 2020 on his behalf. Plaintiff contends that this mother

 2 overpaid the amount due and that he is continuing to have funds deducted from his account to

 3 pay the filing fee.

 4          The financial records show that there have been two payments made in this matter. A

 5 $10.00 payment was made on April 7, 2017, and a $20.00 payment was made on March 16,

 6 2020. As of this date, Plaintiff has paid $30.00 toward the filing fee of $320.00. Plaintiff

 7 currently has a balance of $320.00 on his account. Until such time as the account is paid in full,

 8 deductions will continue to be made from Plaintiff’s trust account.

 9
     IT IS SO ORDERED.
10

11 Dated:     May 29, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
